Name: Council Regulation (EEC) No 1032/84 of 31 March 1984 amending Regulation (EEC) No 1431/82 laying down special measures for peas and field beans
 Type: Regulation
 Subject Matter: agricultural activity;  plant product;  cooperation policy;  prices;  economic policy
 Date Published: nan

 19 . 4 . 84 Official Journal of the European Communities No L 107/ 39 COUNCIL REGULATION (EEC) No 1032 /84 of 31 March 1984 amending Regulation (EEC) No 1431 /82 laying down special measures for peas and field beans '  sweet lupins falling within subheading 12.03 C III of the Common Customs Tariff'. 3 . Point (b ) of Article 2 ( 1 ) shall be replaced by the following: '(b ) a guide price for the peas and field beans referred to in Article 1 when they are used for human consumption or in animal feed for a use other than that provided for in point ( a)'. THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , and in particular Articles 42 and 43 thereof, Having regard to the proposal from the Commission ( 1 ), Having regard to the opinion of the European Parliament ( 2 ), Having regard to the opinion of the Economic and Social Committee ( 3 ), Whereas Regulation (EEC) No 1431 / 82 (4 ), as last amended by Regulation (EEC) No 1577 / 83 ( s ), provides for special measures only for peas and field beans ; whereas the production of sweet lupins presents features which may by compared with that ofpeas and field beans; whereas , therefore , the support measures which exist at present for peas and field beans should be extended to sweet lupins and at the same time certain changes should be made to Regulation (EEC) No 1431 / 82 ; Whereas, further , Regulation (EEC) No 1431 / 82 has made provision for a system of aid for peas and field beans intended for human consumption during the 1982 / 83 and 1983 / 84 marketing years ; whereas, bearing in mind the experience gained during this period, the said system should not be limited in time, 4 . Article 2 (2 ) shall be replaced by the following: '2 . The activating price shall be fixed for soya cake at a level which enables the products referred to in Article 1 to be used in animal feed under conditions of normal competition with oilcake and which ensures a fair return to producers of peas and field beans and sweet lupins .' 5 . Article 3 ( 1 ) shall be replaced by the following : '1 . When the average world market price for soya cake, as determined in accordancewith Article 4(1 ), is lower than the activating price , aid shall be granted for products as referred to in Article 1 which are harvested in the Community and used in the manufacture of animal feed . Such aid shall be equal for peas and field beans to 45 % and for sweet lupins to 60 % of the difference between these prices.' 6 . Article 3 (2 ) shall be replaced by the following: '2 . When the average world market price for peas and field beans , referred to in Article 1 , as determined in accordancewith Article 4 (2), is lower than the guide price laid down for the marketing year, aid equal to the difference between the two prices shall be granted for products which are harvested in the Community and used for human consumption or in animal feed for a use other than that provided for in paragraph 1 .' HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 1431 / 82 is hereby amended as follows : 1 . In the title 'peas and field beans' shall be replaced by 'peas , field beans and sweet lupins'. 2 . The following shall be added as a third indent to Article 1 : 7 . The last subparagraph of Article 3 (3 ) shall be replaced by the following: 'This price shall be fixed at the same time as the activating and guide price and according to the procedure provided for fixing these prices . It shall relate to the standard quality for which the guide price is fixed.' (*) OJ No C 62 , 5 . 3 . 1984 , p. 21 . ( 2 ) OJ No C 104 , 16 . 4 . 1984 , p. 96 . ( 3 ) OJ No C 103 , 16 . 4 . 1984 , p. 21 . ( 4 ) OJ No L 162 , 12 . 6 . 1982 , p . 28 . H OJ No L 163 , 22 . 6 . 1983 , p . 18 . No L 107/40 Official Journal of the European Communities 19 . 4 . 84 8 . In Article 3 ( 5 ), point (b ) shall be replaced by the following: '(b ) detailed rules for the checking of entitlement to aid ; such checking may cover both peas, field beans and sweet lupins harvested in the Community and imports from non-member countries ; in connection with the latter a security may be required'. 9 . The following point shall be added to Article 3 10 . Point (a) of Article 3 ( 6 ) shall be replaced by : '(a) the amounts of the aid referred to in Article 3(1 ) shall be fixed periodically by the Commission'. 11 . The last paragraph of Article 7 shall be deleted . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . It shall apply from 1 July 1984 . (5 ): '(d) the conditions for the eligibility for aid of lupins , in particular the definition of the term "sweet lupin'". This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 31 March 1984. For the Council The President M. ROCARD